Citation Nr: 1045869	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic dermatitis.

2.  Entitlement to a compensable evaluation for onychomycosis, 
bilateral fingernails.  

3.  Entitlement to a compensable evaluation for allergic 
rhinitis.

4.  Entitlement to an earlier effective date for service 
connection for dermatitis, prior to February 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California. 

In an April 1980 rating decision entitlement to service 
connection for allergic rhinitis was granted and a noncompensable 
rating was assigned.  

In a September 2003 rating decision entitlement to service 
connection for onychomycosis, right thumb was granted and a 
noncompensable rating was assigned.  An increased rating for 
allergic rhinitis was denied.

In a June 2006 rating decision entitlement to service connection 
for dermatitis was granted and a 10 percent rating was assigned 
effective from February 28, 2003, the date of the claim.  In 
addition an increased rating for allergic rhinitis was denied.

In April 2007, the Veteran testified before a decision review 
officer at the RO.  Subsequently he testified at an October 2010 
videoconference hearing before the undersigned.  Transcripts of 
the proceedings are of record.  

The Board has determined that the service connected 
onychomycosis, right thumbnail is more appropriately 
characterized as onychomycosis, bilateral fingernails.  

The Board notes that at his hearings, as well as his VA skin 
examinations the Veteran describes two types of dermatitis.  This 
includes dermatitis affecting his bilateral arms and hands for 
which service connection has been granted.  The other skin 
disorder he describes is an urticaria reaction that occurs on his 
face, particularly around the eyes and mouth.  Service connection 
is not in effect for this condition.  If he wishes to pursue a 
claim for service connection for an urticaria reaction on his 
face he must do so at the RO.  This issue is referred back to the 
RO for development.  


FINDINGS OF FACT

1.  The area affected by the Veteran's chronic dermatitis of the 
bilateral arms and hands was approximately 8 percent and the body 
area affected was approx 5 percent of the entire body.  There is 
no evidence of painful scarring or disfigurement.

2.  The area affected by the Veteran's onychomycosis, bilateral 
fingernails was less than 1 percent of the exposed area and less 
than 1 percent of the entire body. There is no evidence of 
painful scarring or disfigurement. 

3.  The Veteran's allergic rhinitis has caused neither 50 percent 
obstruction of 
nasal passages on both sides, complete obstruction on one side, 
nor polyps.
4. On February 28, 2003, the RO received the Veteran's claim for 
dermatitis.  A claim, formal or informal, seeking service 
connection for dermatitis was not received prior to February 28, 
2003.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.31, 4.118 Diagnostic Code 7806 (2010).
2.  The criteria for a compensable rating for onychomycosis, 
bilateral fingernails have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.10, 4.31, 4.118 Diagnostic Code 7820-7806 (2010).
3.  The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 
4.97 Diagnostic Code 6522 (2010).
4. The criteria for an effective date earlier than February 28, 
2003, for the grant of service connection and assignment of a 10 
percent rating for dermatitis have not been met. 38 U.S.C.A. § 
5110 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010). The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction. Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman at 
488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. Id.

In a March 2003 letter, the RO provided the Veteran with notice 
of the evidence required to substantiate his claims. The letter 
informed the Veteran what evidence he should provide and what 
evidence VA would obtain on his behalf.  This letter satisfied 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the rating decision on appeal.

A March 2006 letter explained how disability ratings and 
effective dates are determined.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claims. The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran. The Veteran has had 
several VA examinations.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


I.  Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).
The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decisions is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (b) (2010).

A.	Dermatitis and onychomycosis
The Veteran was assigned an initial 10 percent rating for 
dermatitis, and, an initial 0 percent rating for onychomycosis, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7806, and 
7820 (2010).
Under DC 7806, Dermatitis or eczema which affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation. 
Dermatitis or eczema which affects at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period warrants a 10 
percent evaluation.
Dermatitis or eczema which affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 12-
month period warrants a 0 percent evaluation
Dermatitis or eczema may also be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2010).
Under DC 7820, Infections of the skin not listed elseware 
(including bacterial, fungal, viral, treponemal, and parasitic 
diseases) is also rated as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 38 C.F.R. § 4.118, 
Diagnostic Code 7820 (2010).
Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date. Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria, and as such, that rating 
criteria will not be addressed at this time.
Service connection for onychomycosis was granted in September 
2003 and assigned a noncompensable evaluation.  The Veteran 
appealed this initial rating.  Subsequently, in June 2006, 
service connection was granted for dermatitis, and a 10 percent 
evaluation was assigned.  The Veteran appealed this initial 
rating.  
The Veteran underwent VA examination in August 2003.  He reported 
thickness in the right thumbnail with an onset in 1976.  The nail 
was removed and treated with antifungal medication but regrew 
thick and discolored.  Treatment with oral antifungal medications 
continued until 2002.  The thumbnail rarely caused transient 
discomfort and he treated the discomfort with Tylenol.  
Examination revealed a discolored and thick right thumbnail.  
There was no evidence of erythema or tenderness.  The diagnosis 
was onychomycosis, right thumbnail.

In a July 2005 VA examination the examiner noted that a July 2002 
clinical notation revealed treatment of the right thumbnail with 
a topical antifungal lotion.  In 2003 he began treatment with 
lamisil tablets without improvement.  Examination revealed a 
thickened right thumbnail split in the middle.  There was no 
inflammation, ulceration, or tenderness, and no associated 
systemic or nervous manifestations.  The area affected was less 
than 1 percent of the exposed area and less than 1 percent of the 
entire body.  There was no evidence of erythema or tenderness.  

The Veteran underwent a VA skin examination in March 2006.  He 
reported dryness of the upper arms with fissures at the corners 
of the skin at each toenail, especially the big toes with 
itching.   Examination revealed dryness of the arms with fine 
white depigmentation of upper extremities which were dry.  He 
also had dry hands with fissures at the corners of his 
fingernails.  The area affected was approximately 5 percent of 
the exposed area and less than 1 percent of the entire body.  
There was no evidence of erythema or tenderness.  The diagnosis 
was onychomycosis, right thumbnail.  The exposed area affected 
was 8 percent and the body area affected was approx 5 percent of 
the entire body.  There was no inflammation, ulcerations, 
tenderness, or associated symptoms or nervous manifestations.  

At an April 2008 VA examination a review of the claims file and 
medical records revealed that the Veteran's right thumbnail 
turned black in December 1975.  The nail was removed but grew 
back black.  Later his other fingernails also blackened.  It was 
thought that he had a fungal infection and he was treated with 
antifungal medications with no improvement.  A February 2008 
biopsy contained papillomatosis, and parakeratosis with focal 
hemorrhage.  The findings were suggestive of chronic nail 
dystrophy, eczema, or neoplasm.  Stain for fungal organisms was 
negative.  The Veteran's fingernail condition does not however 
interfere with work and his activities of daily living were not 
limited by his fingernail disorder.

The Veteran dermatitis was related to his work with diesel fuel 
and other solvents beginning in 1976.  Rashes appeared on both 
arms and dorsum of the hands.  His palms were spared.  Various 
topical medications had no effect.  After service he continued 
working as a diesel mechanic for the Navy and continued to be 
exposed to diesel fuel and other solvents.  The rashes continued 
at the same sites.  The rashes on the arms were small, 2 to 3 mm. 
in diameter papules, elevated 1 or 2 mm. dark colored and 
extremely pruritic.  After scratching the papules broke and bled, 
then healed leaving flat, circular 2 to 3 mm. mildly 
hypopigmented scars.  In 1989 he had to stop working as a diesel 
mechanic.  He has had no active lesions for 18 years but still 
has multiple scars on the forearms, dorsum of hands, and distal 
parts of both upper arms.   

Examination revealed no periorbitol edema.  The dorsum of both 
forearms had 25 to 35 or more scars on each forearm.  The scars 
are 3 to 4 mm. in diameter and circular or oval, and sharply 
defined from the adjacent skin. There were no active lesions on 
the forearms, hands or adjacent upper arms. The dermatitis does 
not interfere with work and his activities of daily living were 
not limited by his disorder.

The fingernails of the thumbs were both pigmented gray.  The 
fingernails bilaterally including the index, middle, and ring 
fingers were all stained different degrees of gray with prominent 
longitudinal ridges on all fingernails.  The nails were all well 
seated in the nail beds.

The diagnoses were; chronic fingernails dystrophy involving all 
fingernails.  The area affected was less than 1 percent of the 
exposed area and less than 1 percent of the entire body; and, 
prurigo nodularity of both forearms and distal upper arms, 
resolved with residual scars, mildly disfiguring.  The area 
affected was less than 1 percent of the exposed area and less 
than 1 percent of the entire body;
 
Based upon the evidence of record, the Board finds the Veteran's 
chronic dermatitis has apparently resolved with residual mildly 
disfiguring scars.  The April 2008 VA examination reported the 
area affected to be less than 1 percent of the exposed area and 
less than 1 percent of the entire body; while the March 2006 VA 
examiner noted that the area affected was 8 percent and the body 
area affected was approx 5 percent of the entire body.  Based on 
the March 2006 VA examination findings the Board finds the 
currently assigned 10 percent disability rating for dermatitis is 
appropriate.  There is no evidence of painful scarring or more 
than mild disfigurement and the present disability is adequately 
evaluated under the criteria of diagnostic code 7806. See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).   Although the most 
recent VA examination showed significantly smaller areas 
affected, more in keeping with a 0 percent rating, the Board will 
not disturb the original 10 percent disability rating.

As previously noted, the Board finds the Veteran's onychomycosis 
of the right thumbnail is more appropriately described as 
onychomycosis of the bilateral fingernails.  The April 2008 VA 
examination noted the disorder was chronic fingernails dystrophy 
involving all fingernails.  However, the area affected was less 
than 1 percent of the exposed area and less than 1 percent of the 
entire body. As such, the Board finds the currently assigned 0 
percent disability rating for dermatitis is appropriate.  There 
is no evidence of painful scarring or disfigurement and the 
present disability is adequately evaluated as noncompensable 
under the criteria of diagnostic code 7820-7806.  Butts, 5 Vet. 
App. 532, 539 (1993).  

The probative evidence of record shows involvement of the skin 
and nails with no more than topical treatment required.  There is 
no evidence of corticosteroid or other immunosuppressive 
medication. There is no probative evidence of any period of 
flare-ups of either skin or nail disability during the course of 
this appeal and the Board finds the available medical findings 
are adequate for an adequate determination of this appeal. 
Therefore, entitlement to a rating in excess of 10 percent rating 
for dermatitis, and a compensable rating for onychomycosis of the 
bilateral fingernails must be denied.



B.  Allergic Rhinitis

The RO evaluated the Veteran's allergic rhinitis as 
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6522.  Under that code, allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one side, 
is rated as 10 percent disabling.   Allergic or vasomotor 
rhinitis with polyps is rated 30 percent disabling.  
The General Rating Formula for sinusitis provides a 
noncompensable rating for sinusitis that is detected by X-ray 
only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 
and Note. 
Service connection for allergic rhinitis was granted in April 
1980.  The disorder was assigned a noncompensable evaluation.  
This evaluation has remained in effect since that time. 

Private medical records on file document a long history of 
treatment for allergic rhinitis, with complaints of congestion, 
postnasal drip, and sneezing.  
A Kaiser Permanente CT scan in 2001 was negative for evidence of 
sinusitis.  At an August 2003 VA examination the Veteran reported 
symptoms to include intermittent sneezing, runny nose, and watery 
eyes.  He denied complications such as sinusitis or asthma and 
chose not to take medication.  His symptoms were considered mild.  
Examination revealed normal appearing nasal mucosa and 
oropharynx.  A July 2005 VA examination revealed no purulence, 
normal nasal mucous membranes with no obstructions, and no 
tenderness over the sinuses noted.  He began treatment at Kaiser 
Permanente and was medicated with Nasarel spray and Hydroxyzine 
tablets.  His symptoms have since remained under control with 
medication.  At the April 2008 VA examination the mucosa of the 
nose was normal and both nares were full and patent.  There were 
no incapacitating episodes requiring bed rest or treatment by a 
physician noted.  The examiner opined that the Veteran's allergic 
rhinitis did not interfere with work and his activities of daily 
living were not limited by his allergic rhinitis.  

The extensive treatment records on file do not reveal episodes of 
sinusitis.  The Veteran himself has not suggested that he has had 
sinusitis or asthma.  Nor has he demonstrated any evidence of 
purulent discharge or crusting when examined.  In short, the 
Veteran's disability picture does not more nearly approximate the 
criteria for a compensable rating under the codes for evaluating 
sinusitis.
Accordingly, the Veteran is not entitled to assignment of a 
compensable rating for allergic rhinitis.  38 C.F.R. § 4.3.  

C.  Extraschedular consideration

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms." Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate. In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the dermatitis, onychomycosis, or the 
allergic rhinitis that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular rating 
during the appeal period.  The Veteran's impairment is 
contemplated by the schedular rating assigned.


II.  Earlier effective date
The effective date of an award of service connection will be the 
day following discharge from service if the claim is received 
within one year of the Veteran's discharge from service.  
Otherwise, the effective date will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400.
A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010).
Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).
In this case, on February 28, 2003, the RO received the Veteran's 
claim of service connection for dermatitis.  The record shows 
that no claim, formal or informal for dermatitis was received 
prior to this date.
At a March 10, 2006 VA examination, the examiner opined that as a 
consequence of service the Veteran had developed dermatitis.  
Subsequently, in June 2006, service connection was granted for 
dermatitis.  The assigned effective date for dermatitis was 
February 28, 2003 (the date of receipt of the Veteran's claim).
In an August 2006 letter attached to a VA 9 form the Veteran 
stated that. "Just because I did not file a claim prior to 02-
28-2003, does not mean that I did not suffer due to my military 
service disability prior to that date."
The Board initially notes that as the Veteran first filed his 
claim for dermatitis decades after service discharge, the 
effective date of the grant of service connection is limited to 
the date of receipt of claim or the date entitlement arose, 
whichever was later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
Although the Veteran essentially argues that entitlement arose 
prior to February 28, 2003, it is the later of the date of claim 
or the date entitlement arose which controls.  Consequently, an 
effective date earlier than February 28, 2003, for the grant of 
service connection for dermatitis is not warranted.
In sum, a claim of entitlement to service connection for 
dermatitis was not received until February 28, 2003. The 
preponderance of the evidence is against the claim for an earlier 
effective date and it is denied.

ORDER

An evaluation in excess of 10 percent for chronic dermatitis is 
denied. 
A compensable evaluation for onychomycosis, bilateral fingernails 
is denied.
 
A compensable rating for allergic rhinitis is denied. 
An earlier effective date for service connection for dermatitis, 
prior to February 28, 2003 is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


